I dissent. The unreasonable preferences, advantages, rebates, drawbacks, etc., referred to in § 4609c16 of the Supplement apply to advantages obtained by the plaintiff and others similarly situated; thus placing upon such the duty of securing approval upon the plaintiff, as well as upon the utility company. The law construed is intended to prevent a customer and consumer from getting an advantage to the detriment of other customers as well as to prevent the utility company from taking advantage of the necessities of a customer. It was as much the duty of the plaintiff to submit this contract to the commission for its approval as it was the duty of the defendant. There is nothing in the complaint to show the defendant deceived or defrauded the plaintiff or in any way prevented him from getting the approval of the commission. He entered into the contract voluntarily; and clearly the transaction was initiated by him, for it was for his benefit. The contract was fully executed years ago.
The statute cited, § 7206 of the Compiled Laws, is not applicable here. If there was fault, invalidating the contract, the parties were equally in fault.
Under the complaint there is no suggestion that § 7206 of the Compiled Laws is applicable, or that the action is brought under that section. Clearly, the plaintiff proceeds under the theory of fraud, and no fraud is shown.